U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building

One Saint Andrew’s Plaza . Ly
New York, New York 10007 !

July 31, 2020
”s " ie

By ECF
Hon. Alvin K. Hellerstein

United States District Judge
southern District of New York
500 Pearl Street

New York, New York 10011

Re: United States v. Chealique Curry, 19 Cr. 742 (AKH)

Dear Judge Hellerstein:

 

The Government writes to request that the Court schedule a conference in the above-
captioned case in approximately one month. That adjournment will provide time for defense
counsel to consult with her client and for the parties to discuss the next steps in this case. Defense
counsel consents to this request.

The Government also notes that the Court’s order excluding time under the Speedy Trial
Act expires today. (6/29/20 Min. Entry.) The Government requests exclusion of time until the
next-scheduled conference in this case. The ends of justice served by granting such an exclusion
outweigh the best interests of the public and the defendant in a speedy trial because the exclusion
will permit the defendant to consult with his counsel and the parties to discuss disposition of the
case without the need for trial. Defense counsel consents to this request.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

fs

ff iA /
by: Hite Wiha

Andrew A. Rohrbach
Assistant United States Attorney

(212) 637-2345

 

CC: Marisa Cabrera, Esq. (by ECF)
